DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without any traversal of Species I, Claims 2, 4, 6, 8, 10, 12, 14 and 16, filed on 10/31/22, is acknowledged.
The Restriction mailed on 9/19/22 has been carefully reviewed and is held to be proper. 
Accordingly, Claims 3, 5, 7, 9, 11, 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 9/19/22 is hereby made Final.
	Applicant is required to cancel the nonelected claims (3, 5, 7, 9, 11, 13 and 15) or take other appropriate action. An Office Action on the merits of Claims 1, 2, 4, 6, 8, 10, 12, 14 and 16now follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10, 12, 14 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iwata et al (JP 08186963A) in view of Uda et al (US 10,707,732) or vice versa.
Regarding claim 1, Iwata et al teach a method of manufacturing a rotary electric machine through shrink fitting steps (Abstract), which reads on applicants’ claimed invention, including: 
heating a rotary core (Fig. 1, 1 & 10) so as to expand the rotary core, the rotary core having a hollow cylindrical shape (Fig. 3, 3), the rotary core including slots (4); 
inserting conductor groups (2; Para. 0011) in the slots of the heated rotary core, the conductor groups each comprising segment conductors; and 
cooling the rotary core where the conductor groups are inserted so as to provide an interference between each of the slots and a corresponding one of the conductor groups (Para. 0012).
However, Iwata et al do not disclose the rotary core as a stator core.
UIda et al teach a method of manufacturing a stator (Fig. 1, 1) with the conductors (3) integrated in the slots (2A) and weld to each other at the lower end portions (Col. 5, lines 59-63), which can prevent the magnetic levitation of steel plates caused during induction heating (Col. 4, lines 21-24).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of manufacturing rotary electric machine as taught by Iwata et al, by applying the method of manufacturing a stator, as taught by Uda et al, in order to implement the stator core and its conductors to the rotary machine and to prevent the magnetic levitation of steel plates caused during induction heating of the stator core.
Regarding claim 2, Iwata et al in view of Uda et al teach that, after the cooling, the interference is provided between each of the slots (2) and the corresponding one of the conductor groups (3) in at least one of a circumferential direction or a radial direction of the stator core (2).
Regarding claim 4, Iwata et al in view of Uda et al teach that the conductor groups each comprise the segment conductors (3) and an insulating sheet or resinous coating (Col. 4, line 58).
Regarding claim 6 and 8, Iwata et al in view of Uda et al teach that the heating comprises heating the stator core from both of an inner peripheral surface and an outer peripheral surface of the stator core (Col. 5, lines 5-9).
Regarding claims 10, 12, 14 and 16, Iwata et al in view of Uda et al teach bending, after the cooling, end portions of the segment conductors (3) that protrude from an end surface of the stator core (2) so as to form conductor joint portions comprising the end portions of the segment conductors; and welding the conductor joint portions (Col. 5, lines 59-63) individually so as to form a stator winding of the segment conductors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 15, 2022